Citation Nr: 1609564	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rhinitis, to include as secondary to service-connected status post nasal fracture with mild depression of the left nasal bone. 

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected status post nasal fracture with mild depression of the left nasal bone. 

3.  Entitlement to an initial disability rating higher than 10 percent for left ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980 and from July 1991 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) regional office (RO) in Manila, the Republic of the Philippines.  The October 2007 rating decision granted service connection and assigned an initial 10 percent disability rating for left ankle degenerative arthritis, effective August 23, 2007.  The November 2008 rating decision assigned an earlier effective date for the grant of left ankle degenerative arthritis-January 23, 2007-and denied entitlement to service connection for a sleep disorder and rhinitis.  

The Board previously remanded the matter in May 2014 for additional development, including new VA examinations.  In its Remand, the Board determined that the Veteran's untimely substantive appeal regarding the issues of entitlement to service connection for a sleep disorder and entitlement to a higher initial disability rating for left ankle degenerative arthritis did not prevent the Board from taking jurisdiction over the issues, as they had been included in the list of issues certified to the Board in December 2012.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In his January 2011 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board; however, he failed to report for the April 2013 hearing without good cause.  His request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to special monthly compensation, including at the "S" level, was referred to the Agency of Original Jurisdiction (AOJ) in the Board's May 2014 Remand.  As the claims file does not show that this issue has been developed or adjudicated, the Board again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for rhinitis and entitlement to higher initial disability rating for left ankle degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence regarding whether the Veteran's sleep apnea was caused by his service-connected status post nasal fracture with mild depression of the left nasal bone is at least in equipoise.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea as secondary to service-connected status post nasal fracture with mild depression of the left nasal bone have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the elements to establish service connection on a secondary basis have been satisfied.   First, the Veteran has been diagnosed as sleep apnea.  Second, a VA examiner provided an opinion in October 2014 explaining that sleep apnea is a multi-factorial disease involving not only the nasal cavity but also the palate, pharynx, tongue, mandible, tonsils.   The examiner stated that the Veteran's obstruction of the nasal vault due to his nasal bone fracture could have a
minor contribution to his sleep apnea.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his status post nasal fracture with mild depression of the left nasal bone caused his sleep apnea.  Consequently, entitlement to service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea as secondary to service-connected status post nasal fracture with mild depression of the left nasal bone is granted.


REMAND

Unfortunately, another remand is required to ensure the Veteran is given every possible consideration.

The Veteran failed to report to a VA examination for rhinitis scheduled for August 2014.  Therefore, the RO arranged for a VA examiner to review the Veteran's claims folder and provide an opinion in October 2014.  However, the examiner did not provide a rationale for his opinion that the Veteran's service-connected nasal fracture did not cause the Veteran's rhinitis.  Accordingly, a new opinion is required.

As the Veteran has asserted through his representative that his left ankle disability has worsened since his last VA examination in December 2011, the RO should also schedule the Veteran for a new examination regarding the current severity of his left ankle degenerative arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2010 forward.

2.  After completing this development, schedule the Veteran for an examination of his left ankle.  

Notify the Veteran regarding the date, time, and location of the examination.  A copy of the notification letter should be associated with the claims folder.

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail, including regarding any functional limitations.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out.

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination regarding rhinitis.  

Notify the Veteran regarding the date, time, and location of the examination.  A copy of the notification letter should be associated with the claims folder.

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's rhinitis had its clinical onset during active service or is related to any incident of service, to include the April 1980 nose injury while playing basketball and subsequent nasal fracture and nasal reduction.

(b) The Veteran is service connected for status post nasal fracture with mild depression of the left nasal bone.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the status post nasal fracture with mild depression of the left nasal bone either (i) caused, or (ii) aggravated (or permanently worsened) the Veteran's rhinitis.

In providing the above opinions, the examiner should consider the Veteran's lay statements regarding the onset and duration of his symptoms, including in his Notices of Disagreement in February 2009 and March 2009.

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

4.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


